31.1Certification of George Vogelei pursuant to Section302 of the Sarbanes-Oxley Act of CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report on Form 10-Q of Ultimate Products Corporation (the "Company") for the quarter ended December 31, 2008, as filed with the Securities and Exchange Commission on the date hereof, the undersigned, in the capacity and date indicated below, hereby certifies that: 1.I have reviewed this quarterly report on Form 10-Q of Ultimate Products Corporation; 2.
